In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00251-CR



            DANNY RAY LUSK, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 173rd District Court
               Henderson County, Texas
               Trial Court No. C-18,897




       Before Morriss, C.J., Carter and Moseley, JJ.
                                                  ORDER

           Court reporter Brandi Ray recorded the trial court proceedings in cause number 06-13-

00251-CR, styled Danny Ray Lusk v. The State of Texas, trial court cause number C-18,897, in

the 173rd Judicial District Court of Henderson County, Texas. 1 The reporter’s record was

originally due in this case September 18, 2013, and after three extensions, pursuant to the

directive of the Twelfth Court of Appeals, was due to be filed by December 6, 2013. No record

has been filed, and Ray has failed to respond to our efforts to contact her.

           The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

rules, we find we must take steps to ensure the filing of the record in this case.

           We hereby order Brandi Ray to electronically file the reporter’s record in cause number

06-13-00251-CR, to be received by this Court no later than Tuesday, January 21, 2014.

           If the record is not electronically filed with this Court by January 21, we warn Ray that

we may begin contempt proceedings and order her to show cause why she should not be held in

contempt of this Court for failing to obey its order.

           IT IS SO ORDERED.

                                                       BY THE COURT

Date: January 7, 2014


1
    The appeal was transferred to this Court by order of the Texas Supreme Court on December 3, 2013.

                                                          2